DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 10/02/20 have been entered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 18 of prior U.S. Patent No. US10837249. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10, 12-19, 21-25, 27, and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. US10837249. The claims of ‘249 discloses the claims of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scope of ‘249 is narrower than the claim scope of the instant application. The claim scope of ‘249 is narrower because the independent claims 1 and 18 of ‘249 further include the limitations of generating (or the generation of) a pressure pulse in the tubular string in response to the fluid communication permitting.

Claim Objections
Claim 1 is objected to because of the following informalities: in the second to last line from the bottom, in the phrase “dislodging the tubular string or the or the well equipment”, the phrase “or the” is recited twice and appears to be an error; one of the redundant phrases should be deleted to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8, 10, 16-17, 19, 21, 25, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US20170247969 (cited in IDS) in view of Churchill US6820697 (cited in IDS).
Regarding independent claims 1 and 19 and dependent claims 6 and 25, Jones discloses, in Figures 24-26, 
A dislodging system and method of dislodging a tubular string (string 30) comprising:

deploying a first plug (deformable ball 142 which deforms to the shape as shown by  deformed ball 144) into the dislodging tool;
applying a first pressure differential (¶36 “variable intensity and selective pressure activated jar”; ¶46) across the first plug in the dislodging tool, thereby displacing the first plug through a seat (combination of the inner radial surface profile of funnel 302 and a seat 134) of the dislodging tool in which the seat comprises an inner plug engagement profile (the inner radial surface profile of funnel 302 has multiple spaced-apart engagement profiles defined by bowl 334, seat 338, and narrow neck 336 which provide a variation of inner diameters to produce a profile/path for the ball 142 to pass through; the funnel/sleeve and the seat can be integral in Jones which is consistent with 16232125 applications’s depiction of plug seat 42 and sleeve 46 in Figure 2) which produces a jarring force to the tubular string as the first plug displaces through the seat; and
dislodging the tubular string or the well equipment in response to the displacing (¶47 and ¶87; sheer wave and jarring/jolting); and
at least one of the group consisting of a jarring force, a load, an impact, a shock wave, an elastic strain release and a pressure pulse being generated in the tubular string in response to displacement of the plug through the seat (¶47 and ¶87; sheer wave and jarring/jolting);
a sleeve inside the dislodging tool (funnel/sleeve 302 within jar 300; the funnel/sleeve and the seat can be integral in Jones which is consistent with 16232125 applications’s depiction of plug seat 42 and sleeve 46 in Figure 2).
While Jones discloses an exterior of the dislodging tool and a sidewall of the dislodging tool, Jones does not disclose permitting fluid communication between the flow passage and the exterior of the dislodging tool via a port in the sidewall of the dislodging tool.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and system as taught by Jones to include the corresponding flow ports 120 and 132, shear pins 162, and the internal shoulder/flange as taught by Churchill for the purpose of allowing operations such as clean-up while preventing the sleeve from separating from the tool assembly (Churchill; col. 6:4-10 clean-up; it appears that the lower shoulder/flange functions to restrict the sleeve’s movement within the tool so that it remains a part of the tool assembly).

Regarding claims 2, 8, 10, 16-17, 21, 27, and 33, modified Jones teaches the invention substantially as claimed as described above, and
the displacing comprises deforming the plug (deformable ball 142 which deforms to the shape as shown by  deformed ball 144);
varying the pressure differential during the displacing (¶36 “variable intensity and selective pressure activated jar”; ¶46);
repeating the plug deploying and pressure differential applying steps by deploying a second plug into the dislodging tool; and applying a second pressure differential across the second plug in the dislodging tool, thereby displacing the second plug through the seat of the 
in which at least one of the group consisting of the seat and the plug does not deform during the displacing (funnel 302 does not deform);
in which a rate of displacement of the plug through the seat varies as the plug displaces through the seat (the inner radial surface profile of funnel 302 has a variation of inner diameters that contributes to a variation of plug displacement rate since bowl 334, seat 338, and narrow neck 336 have different inner diameters).

Claim(s) 3, 5, 12-14, 18, 22, 24, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US20170247969 (cited in IDS) in view of Churchill US6820697 (cited in IDS) as applied to claims 1 and 19 above, and further in view of Richards et al. US9677370 (cited in IDS).
Regarding claims 3, 18, and 22, modified Jones teaches the invention substantially as claimed as described above, but does not teach in which the displacing comprises elastically deforming the seat.
Richards teaches that either a plug or a plug seat can be deformable and that the plug or seat material is a viscoelastic polymer (thus, elastically deformable) for the purpose of allowing the plug to pass through the plug seat (Richards; col. 14:64-66; col. 46:22-26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the dislodging system/method as taught by modified Jones to have the seat be elastically deformable as taught by Richards for the purpose of allowing the plug to pass through the plug seat (Richards; col. 46:22-26). 


Richards teaches that a plug is a viscoelastic polymer ball for the purpose of allowing the plug to pass through the plug seat (Richards; col. 5:45-47 viscoelastic polymer ball; col. 46:22-26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the plug as taught by modified Jones with the viscoelastic polymer ball as taught by Richards for the purpose of allowing the plug to pass through the plug seat (Richards; col. 46:22-26).

Regarding claims 12, 14, 29, and 31, modified Jones teaches the invention substantially as claimed as described above, but does not teach in which the plug comprises outer and inner materials.
Richards teaches, in Figure 3, that a plug can have an inner core of a particular material such as a fluid (fluid can be a liquid) or an elastomeric or a disintegrating component surrounded by an outer polymer material for the purpose of allowing the core to perform specific functions (Richards; col. 4:4-5).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the plug as taught by modified Jones with the ball with an inner (fluid/liquid) core as taught by Richards for the purpose of allowing the core to perform specific functions (Richards; col. 4:4-5).

Regarding claims 13 and 30, modified Jones teaches the invention substantially as claimed as described above, but does not teach in which the outer material comprises at least 
Richards teaches that a plug is a viscoelastic polymer ball (Richards; col. 5:45-47; viscoelastic is a type of elastic material) for the purpose of allowing the polymer ball to deform as it squeezes through the ball seat (Richards; col. 5:51-53).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the plug as taught by modified Jones to have an outer viscoelastic polymer outer shell as taught by Richards for the purpose of allowing the polymer ball to deform as it squeezes through the ball seat (Richards; col. 5:51-53).

Claim(s) 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US20170247969 (cited in IDS) in view of Churchill US6820697 (cited in IDS) as applied to claims 1 and 19 above, and further in view of Grosz US20190003259 (cited in IDS).
Regarding claims 4 and 23, modified Jones teaches the invention substantially as claimed as described above, but does not teach in which at least one of the group consisting of the plug and the seat comprises a hyperelastic material.
In the same field of art of downhole operations which have wellbore tools that experience shock/jarring, Grosz teaches that a support material 310 includes a hyperelastic material for the purpose of providing shock absorption (Grosz; ¶42).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the plug and/or the seat as taught by modified Jones to include a hyperelastic material as taught by Grosz for the purpose of providing shock absorption (Grosz; ¶42) which will affect the displacement rate of the plug passing through the seat.

Claim(s) 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US20170247969 (cited in IDS) in view of Churchill US6820697 (cited in IDS) and Richards et al. US9677370 (cited in IDS), as applied to claims 12 and 29 above, and further in view of Willauer et al. US6050336 (cited in IDS).
Regarding claims 15 and 32, modified Jones teaches the invention substantially as claimed as described above, but does not teach in which the inner material produces heat or hardens in response to deformation of the inner material.
Willauer teaches a pumped plug with a viscoelastic enclosure surrounding an internal material that is subjected to a force that changes the plug’s shape which accomplishes/induces dehydration of the plug’s internal material and thus hardens the internal material for the purpose of forming a hardened plug (Willauer; col. 2:30-39).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the plug’s inner material as taught by modified Jones with the hardening internal material as taught by Willauer for the purpose of forming a hardened plug (Willauer; col. 2:30-39).

Claim(s) 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US20170247969 (cited in IDS) in view of Churchill US6820697 (cited in IDS) as applied to claims 1 and 19 above, and further in view of Baudoin US20180283123 (cited in IDS).
Regarding claims 34 and 36, modified Jones teaches the invention substantially as claimed as described above, and that it may be desirable to repeat the jarring process as many times as needed to dislodge a stuck tool (Jones; [87 “process may be repeated… until… dislodged”]).
Modified Jones does not teach in which the inner plug engagement profile is tortuous which produces variations in the jarring force as the first plug displaces through the seat.
Baudoin teaches, in Figure 6, a jarring tool with a ball seat profile comprising two sequential seats 50 (the two-seat sequence yields a tortuous inner plug engagement profile) for the purpose of providing the desired jarring impact (Baudoin; Fig. 6; [0034-0035]). 
.

Claim(s) 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US20170247969 (cited in IDS) in view of Churchill US6820697 (cited in IDS) as applied to claims 6 and 25 above as evidenced by Taylor US5022473 (cited in IDS).
Regarding claims 35 and 37, modified Jones teaches the invention substantially as claimed as described above, and transmitting a shock wave through the tubular string in response to the displacing the sleeve (a shock wave is generated by modified Jones’s sleeve displacing and then landing/hitting the internal shoulder/flange of the outer housing). Modified Jones teaches the configuration of the sliding sleeve hitting the housing shoulder which necessarily creates a shock wave since the configuration is essentially a hammer/anvil assembly as evidenced by Tayler. Taylor discloses a jarring/fishing tool 10 that relies on a hammer 20 landing/hitting an anvil 22 to create an impact force (shock wave) for the purpose of dislodging/retrieving a “fish” in the well. Modified Jones’s sleeve and housing shoulder is analogous to Taylor’s hammer and anvil and thus teaches transmitting a shock wave through the tubular string in response to the displacing the sleeve.


Allowable Subject Matter
Claims 7 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Redlinger et al. US7874364 teaches jarring with a downhole pulling tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	1/13/22